DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 3 June 2021.

Priority
Applicant’s claim for the benefit of a prior-filed application 371 of PCT/US2017/023404 filed 21 March 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of prior-filed provisional applications 62/398,948 filed on 23 September 2016 and 62/310,903 filed 21 March 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) filed on 14 December 2018 and 25 October 2019 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
The listing of references in the specification (filed 3 June 2021; for example, p. 56 ¶2-3;  p. 133 final ¶ – p.134 ¶1) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Status of the Claims
As filed on 27 August 2020, claims 3-5, 7-16, 18-20, 22-27, 30-32, 34-43, 45-47, 49-55, 57-58, 60-61, 64-67, 69-71, 73-77, and 79-81 are cancelled by the applicant. Claims 2, 6, 17, 21, 29, 33, 44, 48, 56, 59, 62-63, 68, 72, and 78 are amended by the applicant. Claims 1-2, 6, 17, 21, 28-29, 33, 44, 48, 56, 59, 62-63, 68, 72, and 78 are under examination. 

Objection to the Specification and/or Drawings
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See Figures 5B, 5C, 5H, 6G, 7G, and 12G.  Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

The drawings are further objected to because: 
Figure 9A: the TF labels are illegible and too small;
Figure 10C: is not in color as indicated in the Specification, p. 12 lines 3-5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note
Since the instant disclosure does not specify what constitutes selectively chromatin accessible, and as Fig. 9 A appears to be the only specific disclosure of structure and or elements to which the applicant refers to as selectively chromatin accessible, and as Fig. 9 A is too small and utterly illegible for a practitioner to determine what is referenced, according to its broadest reason interpretation the term “selectively chromatin accessible” will be understood to refer to chromatin that is accessible to nucleases and/or transcription factors and/or gene-editing and/or expression during T cell exhaustion. Thus, any gene locus known in 

Claim Objections
Claim 68 is objected to because of the following informalities:  The claim recites twice, in lines 8 and 10, “TIM-1” in the group recited in element b) (ii).  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 17, 21, 29, 33, 44, 48, 56, 59, 68, 72, and 78 are rejected under 35 U.S.C. 112(b), or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Claims 2, 6, 17, 21, 29, 33, 44, 48, 56, 59, 68, 72, and 78 recite “optionally” followed by further possible limitations.  The use of “optionally” fails to point out what is included or excluded by the claim language. The claims are thus indefinite in respect to the scope of the claims.
Claims 56 and 59 recite language in reference to antecedent claims that introduces arbitrary and subjective judgement on the part of the reader/practitioner. The phrase 
Claims 17, 44, and 78 are further rejected as they do not overcome by further limitation the basis of rejection of claims 2, 33, and 72, on which they, respectively, depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Beane—Thurman—Barber
Claims 1-2, 6, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Thurman (Thurman RE, et al. Nature. 2012 Sep;489(7414):75-82) and Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7).
Beane discloses an engineered mammalian T cell comprising 1) a genomic region that regulates gene expression of at least one gene and 2) is selectively chromatin accessible within the genome of an exhausted CD8+ T cell, wherein the genomic region is genetically modified and the genetic modification modulates the expression of the at least one gene. Beane teaches disruption of the PD-1 locus in human TILs wherein the genetically modified genomic region modulates expression of the PD-1 gene (see for example Figs. 1-2; Tables 1-2, and methods pp. 1388-9). Beane further teaches that TILs comprise CD8+ T cells (see col 2 ¶2 p. 1388 and col 2 ¶5 p. 1389). Beane’s ability to genetically modify the PD-1 locus indicates that it demonstrated chromatin accessibility (as evidenced by Thurman, who describes the accessible chromatin landscape as a remodeled chromatin state characterized by markedly heightened accessibility to nucleases). Furthermore, PD-1 (and the PD-1 locus, pdcd1) was well known in the art, before the effective filing date of the instant application, as a marker of CD8+ T cell exhaustion (as evidenced by Barber DL, et al. Nature. 2006 Feb;439(7077):682-7; Abstract). Thus, Beane clearly anticipates the instant invention of claim 1 before the effective filing date of the instant application. 
In regard to the further limitation of claim 2, Beane teaches that the genomic gene expression regulatory region is downregulated (for example, Fig. 3 p. 1383).
In regard to the further limitation of claim 6, it is axiomatic per scientific reasoning that the expression of the at least one gene is transcription when the gene locus has been disrupted as per the methodology of Beane, and Fig. 3C clearly demonstrates this in the lack of mRNA transcripts in the PD-1 KO lanes “TIL/PD-1” (p. 1383).
In regard to the further limitations of claim 17, Beane is directed to applications of studying efficiency and safety of adoptive cell transfer using PD-1 gene-edited TIL for the 
In regard to the further limitations of claim 21, Beane teaches that the TILs express PD-1 (see e.g. Figs. 3A-B), TILs are CD8+ (see col 2 ¶2 p. 1388 and col 2 ¶5 p. 1389), TILs are primary T cells isolated from a mammal (p. 1388 final ¶ and p. 1389 ¶1), and are cultured in vitro (p. 1389 ¶1).

Claims 28-29, 33, 44, and 48 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Thurman (Thurman RE, et al. Nature. 2012 Sep;489(7414):75-82) and Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7).
Beane discloses a method of engineering a mammalian T cell to modulate the expression of at least one gene in the mammalian T cell comprising genetically modifying a genomic region wherein the gene expression regulatory region is selectively chromatin accessible within the genome of an exhausted CD8+ T cell, wherein the genetic modification modulates the expression of the at least one gene. Beane teaches disrupting the PD-1 locus in human TILs (see Materials and Methods pp. 1388-9) wherein the genetically modified genomic region modulates expression of the PD-1 gene (see for example Figs. 1-2; Tables 1-2; and methods pp. 1388-9). Beane further teaches that TILs comprise CD8+ T cells (see col 2 ¶2 p. 1388 and col 2 ¶5 p. 1389). Beane’s ability to genetically modify the PD-1 locus indicates that it demonstrated chromatin accessibility (as evidenced by Thurman, who describes the accessible chromatin landscape as a remodeled chromatin state characterized by markedly heightened accessibility to nucleases). Furthermore, PD-1 (and the PD-1 locus, pdcd1) was well known in the art, before the effective filing date of the instant application, as a marker of CD8+ T cell exhaustion (as evidenced by Barber DL, et al. Nature. 2006 Feb;439(7077):682-7; Abstract). Thus, Beane clearly anticipates the instant invention of claim 28 before the effective filing date of the instant application. 
In regard to the further limitation of claim 29, Beane teaches that the genomic gene expression regulatory region is downregulated (for example, Fig. 3 p. 1383).
In regard to the further limitation of claim 33, it is axiomatic per scientific reasoning that the expression of the at least one gene is transcription when the gene locus has been disrupted as per the methodology of Beane, and Fig. 3C clearly demonstrates this in the lack of mRNA transcripts in the PD-1 KO lanes “TIL/PD-1” (p. 1383). Beane also teaches that the genome region is deleted by ZFN genome editing (whole document) and that the mammal is a human (p. 1388 final ¶ and p. 1389 ¶1).
In regard to the further limitations of claim 44, Beane is directed to applications of studying efficiency and safety of adoptive cell transfer using PD-1 gene-edited TIL for the treatment of metastatic melanoma (see Abstract and col 2 ¶2 p. 1380) but with broader implications for other applications as well (col 2 ¶2 p. 1388)
In regard to the further limitations of claim 48, Beane teaches that the TILs express PD-1 (see e.g. Figs. 3A-B), TILs are CD8+ (see col 2 ¶2 p. 1388 and col 2 ¶5 p. 1389), and TILs are primary T cells isolated from a mammal (p. 1388 final ¶ and p. 1389 ¶1), and are cultured in vitro (p. 1389 ¶1).

Beane—Thurman—Barber—Waugh
Claim 56 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Thurman (Thurman RE, et al. Nature. 2012 Sep;489(7414):75-82), Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7) and Waugh (Waugh KA, et al. Vaccines. 2015 Sep;3(3):771-802).
Beane discloses a method of engineering a mammalian T cell to modulate the expression of at least one gene in the mammalian T cell comprising genetically modifying a genomic region wherein the gene expression regulatory region is selectively chromatin accessible within the genome of an exhausted CD8+ T cell, wherein the genetic modification modulates the expression of the at least one gene. Beane teaches disrupting the PD-1 locus in human TILs (see Materials and Methods pp. 1388-9) wherein the genetically modified genomic region modulates expression of the PD-1 gene (see for example Figs. 1-2; Tables 1-2; and methods pp. 1388-9). Beane further teaches that TILs comprise CD8+ T cells (see col 2 ¶2 p. 1388 and col 2 ¶5 p. 1389). Beane’s ability to genetically modify the PD-1 locus indicates that it 
Thus, Beane is explicitly directed to a method of preventing exhaustion in non-exhausted CD8+ T cells (effector cells) by engineering genetically modified T cell/TILs for ACT (as according to claim 28) and thus, clearly anticipates the instant invention of claim 56 before the effective filing date of the instant application. 

Claim 59 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Thurman (Thurman RE, et al. Nature. 2012 Sep;489(7414):75-82), Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7) and Waugh (Waugh KA, et al. Vaccines. 2015 Sep;3(3):771-802).
Beane discloses a method of engineering a mammalian T cell to modulate the expression of at least one gene in the mammalian T cell comprising genetically modifying a genomic region wherein the gene expression regulatory region is selectively chromatin accessible within the genome of an exhausted CD8+ T cell, wherein the genetic modification 
Thus, Beane is explicitly directed to a method of preventing exhaustion in TILs/ CD8+ T cells (effector cells) by engineering genetically modified T cell/TILs for ACT (as according to claim 28) before the effective filing date of the instant application. 
However, Beane’s method does not exclude the engineering of exhausted CD8+ T cells present in the isolated primary TILs in order to reverse T cell exhaustion in an exhausted T cell. Furthermore, Beane even teaches that adoptively transferred T cells, enriched by sorting for tumor-reactive markers like PD-1, may benefit from gene editing of the PD-1 locus prior to ACT and would effectively create a tumor-specific population of T cells less susceptible to the immunosuppressive effects of tumor PD-L1 expression (emphasis added). So, although Beane does not explicitly state a method reversing CD8+ T cell exhaustion in an exhausted CD8+ T cell comprising engineering the exhausted CD8+ T cell according to the disclosed method, Beane clearly anticipates inhibiting PD-1 expression (through altering the genomic region of PD-1) in 

Beane—Thurman—Barber—Shurin
Claims 62-63, 72 and 78 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Thurman (Thurman RE, et al. Nature. 2012 Sep;489(7414):75-82), Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7), and Shurin (Shurin MR. Cancer as an immune-mediated disease. Immuno Targets and Therapy. 2012;1:1).
Beane discloses an engineered mammalian T cell comprising 1) a genomic region that regulates gene expression of at least one gene and 2) is selectively chromatin accessible within the genome of an exhausted CD8+ T cell, wherein the genomic region is genetically modified and the genetic modification modulates the expression of the at least one gene. Beane teaches disruption of the PD-1 locus in human TILs wherein the genetically modified genomic region modulates expression of the PD-1 gene (see for example Figs. 1-2; Tables 1-2, and methods pp. 1388-9). Beane further teaches that TILs comprise CD8+ T cells (see col 2 ¶2 p. 1388 and col 2 ¶5 p. 1389). Beane’s ability to genetically modify the PD-1 locus indicates that it demonstrated chromatin accessibility (as evidenced by Thurman, who describes the accessible chromatin landscape as a remodeled chromatin state characterized by markedly heightened accessibility to nucleases). Furthermore, PD-1 (and the PD-1 locus, pdcd1) was well known in the art, before the effective filing date of the instant application, as a marker of CD8+ T cell exhaustion (as evidenced by Barber DL, et al. Nature. 2006 Feb;439(7077):682-7; Abstract). Thus, Beane clearly anticipates the instant invention of claim 1 before the effective filing date of the instant application. 
Furthermore, in regard to claim 62, which is directed to treating an immune disorder in a subject comprising administering engineered T cells (of claim 1), Beane is directed to applications of studying efficiency and safety of adoptive cell transfer (ACT) using PD-1 gene-edited TIL for the treatment of metastatic melanoma (see Abstract and col 2 ¶2 p. 1380) but cancer is a manifestation of malfunctions in immunity, as malignant cells manage to escape recognition and elimination by the immune system” (emphasis added).
	Thus, Beane clearly anticipates, before the effective filing date of the instant application, the instant invention of claim 62 such that a method of treating an immune disorder in a subject comprises administering engineered T cell/TILs as disclosed above.
	In regard to the further limitation of claim 63, Beane teaches administration of autologous T cells/TILs as known in the art (“Introduction” ¶1 p. 1380; and “Discussion” ¶1 p. 1386) and thus clearly anticipates administration of autologous engineered T cells/TILs.
In regard to the further limitations of claims 72, Beane is directed to a method of ACT in humans (see for example, ¶2-3 p. 1382; and “Discussion” ¶1 p. 1386). Beane is directed to immune disorders including cancer (Beane, Abstract and ¶3 p. 1388).
In regard to the further limitations of claim 78, Beane is directed to melanoma (see, for example, Abstract), but cites applications to renal cell, colonic adenocarcinoma, and non–small-cell lung cancer (¶3 p. 1388).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Beane—Thurman—Barber—Shurin—Sakuishi
Claims 68 is rejected under 35 U.S.C. 103 as being unpatentable over Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Thurman (Thurman RE, et al. Nature. 2012 Sep;489(7414):75-82), Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7), and Shurin (Shurin MR. Cancer as an immune-mediated disease. Immuno Targets and Therapy. 2012;1:1) as in regard to claim 62 above, and further in view of Sakuishi (Sakuishi, K.et al. J. Exp. Med. 2010, 207, 2187–2194).
In regard to claim 62, Beane clearly anticipates a method for treating an immune disorder in a subject by administering engineered (mammalian) T cells comprising 1) a genomic region that regulates gene expression of at least one gene and 2) is selectively chromatin accessible within the genome of an exhausted CD8+ T cell, wherein the genomic region is genetically modified and the genetic modification modulates the expression of the at least one gene. Beane teaches disruption of the PD-1 locus in human TILs wherein the genetically cancer is a manifestation of malfunctions in immunity, as malignant cells manage to escape recognition and elimination by the immune system” (emphasis added).
	In regard to claim 68, Beane does not teach a method further comprising contacting the engineered CD8+ T cells with one or more agents that prevent or reverse CD8+ T cell exhaustion.
	Sakuishi discloses that single targeting of the Tim-3 and PD-1 pathways (with Tim-3 and PD-1 inhibitors) had variable effects on tumor growth, whereas combined targeting of these pathways was highly effective in controlling tumor growth in mice and restoring T cell production of IFN-γ and that simultaneous targeting of the Tim-3 and PD-1 pathways also rescued CD8+ T cells from exhaustion in a model of chronic infection (“Discussion” ¶1 p. 2192; Figs. 5-6; and p. 2192 ¶1-2). Together, these findings support combined targeting of the Tim-3 and PD-1 pathways as an effective treatment not only for cancer but also for other chronic immune conditions where T cell exhaustion is known to occur (“Discussion” ¶1 p. 2192).
prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant application. And a practitioner would have a reasonable expectation of success in contacting the engineered T cells/TILs of Beane with the Tim-3 inhibitor of Sakuishi in order to reverse exhaustion of the T cells/TILs and/or restore anti-tumor immunity when the engineered T cells/TILs are adoptively transferred to treat an immune disorder (such as cancer) in a subject, as Sakuishi demonstrates the combined therapeutic effect of inhibiting both (Tim-3 and PD-1) pathways simultaneously. Thus, the teachings of Sakuishi and Beane, as evidenced by Thurman, Barber, and Shurin, obviate the instant invention of claim 68, before the effective filing date of the instant application.
	
Prior Art Made of Record
Thurman (Thurman RE, et al. Nature. 2012 Sep;489(7414):75-82) teaches that the accessible chromatin landscape is characterized by open chromatin or markedly heightened accessibility to nucleases and transcription factors
Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7) teaches PD-1 expression is selectively upregulated in exhausted T cells (Abstract) and is thus a marker for T cell exhaustion, and further teaches that blockade of the PD-1/PD-L1 inhibitory pathway had a beneficial effect on the ‘helpless’ (i.e. exhausted) CD8 T cells, restoring their ability to undergo proliferation, secrete cytokines, kill infected cells and decrease viral load (Abstract; and p. 684).
Waugh (Waugh KA, et al. Vaccines. 2015 Sep;3(3):771-802) teaches  the overlap of T cell exhaustion and dysfunction or hypofunction in regard to the impaired effector function (p. Abstract; and, for instance, ¶1 p. 784).
Shurin (Shurin MR. Immuno Targets and Therapy. 2012;1:1) teaches that cancer is an immune disorder, stating, “cancer is a manifestation of malfunctions in immunity, as malignant cells manage to escape recognition and elimination by the immune system” (Abstract).
Conclusion
Claims 1-2, 6, 17, 21, 28-29, 33, 44, 48, 56, 59, 62-63, 68, 72, and 78 are rejected. Claim 69 is objected to. No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633     

/KEVIN K HILL/Primary Examiner, Art Unit 1633